DETAILED ACTION
This action is in response to the Applicant Response filed 18 February 2022 for application 15/860,363 filed 02 January 2018.
Claims 1, 3, 7-11, 13, 17-20 are currently amended.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments regarding the objections to the claims have been fully considered and, in light of the amendments to the claims, are partially persuasive. Several of the objections were not properly addressed and are maintained. 

Applicant’s arguments regarding the 35 U.S.C. 101 rejections of claims 1-20 have been fully considered and, in light of the amendments to the claims, are partially persuasive. The 35 U.S.C. 101 rejections of claim 1-10 have been withdrawn. However, the 35 U.S.C. 101 rejections of claim 11-20 are maintained.
While the amendments made to claim 1 created claim language which is not interpreted to be an abstract idea, the same limitations were not added to claim 11. The relevant amendments to claim 11 include only “modify, at runtime, interpreted language code of the instructions, based on feedback comprising the at least one key-value pair data object and the at least one free text data object.” This 
Therefore, the 35 U.S.C. 101 rejections of claims 11-20 have been maintained.

Applicant’s arguments regarding the 35 U.S.C. 112(b) rejections of claims 1-20 have been fully considered and, in light of the amendments to the claims, are partially persuasive. The 35 U.S.C. 112(b) rejections of claims 1-8, 10, 11-19 have been withdrawn. The 35 U.S.C. 112(b) rejections of claims 9, 20 are maintained.

Applicant’s arguments with respect to the 35 U.S.C. 102(a)(2) rejections of claims 1-3, 6-8, 11-13, 16-18 and the 35 U.S.C. 103 rejections of claims 4-5, 9-10, 14-15, 19-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejections.

Claim Objections
Claim 19  objected to because of the following informalities:
Claim 19, line 2, identifying via a network should read “identifying, via a network” [comma should be added]
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 9 recites the data crawler processing instructions. However, it is unclear whether this reference refers to the “data crawler application” or the “data crawler computing device.” Correction or clarification is required.
Examiner’s Note: For the purposes of examination, the claim will be interpreted as reciting:
... a data crawler application processed by a data crawler computing device, the data crawler processing instructions stored in a memory device that, when executed by a processor, cause the data crawler computing device to...

Claim 20 recites the plurality of documents while failing to provide proper antecedent basis. While “the plurality of documents” is recited in claim 19, claim 20 depends from claim 11 and therefore lacks proper antecedent basis for the term. It is suggested that this can be corrected by amending term to recite “a plurality of documents.” Correction or clarification is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-20 are rejected under 35 U.S.C. 101, because the claims are directed to an abstract idea, and because the claim elements, whether considered individually or in combination, do not amount to significantly more than the abstract idea, see Alice Corporation Pty. Ltd. V. CLS Bank International et al., 573 US 208 (2014).

Regarding claim 11, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more. 
Step 1 Analysis: Claim 11 is directed to a device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an artificial intelligence based computing device.
The limitation of analyze a first data object ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "analyze" in the context of this claim encompasses the user simply visualizing and inspecting data. As part of this mental process, the claim limitation provides additional information regarding the data object. This merely provides more descriptive information about the data.
The limitation of identify, by ... processing a first set of rules, at least one key-value pair data object from the first data object, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the 
The limitation of identify, by ... processing a second set of rules, at least one free text data object from the first data object, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "identify" in the context of this claim encompasses the user simply visualizing text data by performing some steps.
The limitation of store ... the at least one key-value pair and the at least one free text data object, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "store" in the context of this claim encompasses the user simply keeping a record of the identified data. 
The limitation of modify, at runtime, interpreted language code of the instructions, based on feedback comprising the at least one key-value pair data object and the at least one free text data object, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "modify" in the context of this claim encompasses the user simply changing the process instructions.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea. Further, claim 1 recites additional element(s) of storing a plurality of electronic documents including at least one text data object.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – artificial intelligence based computing device, first data repository, processor, non-transitory memory device storing instructions, inference engine modules, non-transitory memory device. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim recites additional information regarding data stored in the first data repository, and this element does not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of an artificial intelligence based computing device, a first data repository, a processor, a non-transitory memory device storing instructions, an expert system computing device, inference engine modules, a non-transitory memory device and additional information regarding the data stored in the first data repository amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and do not apply the exception in a meaningful way (MPEP 2106.05(e)). Mere instructions to apply an exception using generic computer instructions and not applying the exception in a meaningful way do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 12, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more. 
Step 1 Analysis: Claim 12 is directed to a device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an artificial intelligence based computing device.
The limitation of provides a digital image of each of a plurality of text documents, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "provides" in the context of this claim encompasses the user simply acquiring text documents. 
The limitation of stores each digital image of the plurality of text documents in the first data repository ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "stores" in the context of this claim encompasses the user simply keeping a record of the text document. As part of this mental process, the claim limitation provides additional information regarding the image. This merely provides more descriptive information about the data.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – imaging device. This additional element is recited at a high-level of generality 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of an imaging device amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Mere instructions to apply an exception using generic computer instructions do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 13, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more. 
Step 1 Analysis: Claim 13 is directed to a device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an artificial intelligence based computing device.
The limitation of processes each digital image to extract text data, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "processes" in the context of this claim encompasses the user simply identifying data in the text document. 
The limitation of associates the extracted text data with a corresponding electronic document  ..., as drafted, is a process that, under its broadest reasonable interpretation, 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – optical character recognition (OCR) computing device. This additional element is recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, this additional element does not integrate the abstract ideas into a practical application because it does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: 
Regarding claim 14, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 14 is directed to a device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an artificial intelligence based computing device. The Step 2A Prong One Analysis for claim 11 is applicable here since claim 14 carries out the device of claim 11 but for the recitation of additional element(s) of wherein the first set of rules comprises a fuzzy rule set. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional information regarding the first set of rules, and this element does not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, this additional element does not integrate the abstract ideas into a practical application because it does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of additional information regarding the first set of rules does not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 15, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 15 is directed to a device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an artificial intelligence based computing device. The Step 2A Prong One Analysis for claim 11 is applicable here since claim 15 carries out the device of claim 11 but for the recitation of additional element(s) of wherein the second set of rules comprises a recurrent neural network rule set. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional information regarding the second set of rules, and this element does not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, this additional element does not integrate the abstract ideas into a practical application because it does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of additional information regarding the second set of rules does not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 16, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 16 is directed to a device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an artificial intelligence based computing device. The Step 2A Prong One Analysis for claim 11 is applicable here since claim 16 carries out the device of claim 11 but for the recitation of additional element(s) of wherein the inference engine module identifies at least one key-value pair data object based on a data repository storing key terms associated with a plurality of different business segments. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional information regarding the identification of a key-value pair data object, and this element does not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, this additional element does not integrate the abstract ideas into a practical application because it does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: 
Regarding claim 17, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 17 is directed to a device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an artificial intelligence based computing device. The Step 2A Prong One Analysis for claim 11 is applicable here since claim 17 carries out the device of claim 11 but for the recitation of additional element(s) of wherein the inference engine module identifies at least one key-value pair data object based on key term data stored in a dictionary data repository, wherein the key term data are associated with a plurality of different business segments. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional information regarding the identification of a key-value pair data object, and this element does not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, this additional element does not integrate the abstract ideas into a practical application because it does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: 
Regarding claim 18, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 18 is directed to a device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an artificial intelligence based computing device. The Step 2A Prong One Analysis for claim 11 is applicable here since claim 18 carries out the device of claim 11 but for the recitation of additional element(s) of wherein the inference engine module identifies at least one key-value pair data object based on key term data stored in a dictionary data repository, wherein the key term data are associated with an identified document type corresponding to an analyzed electronic document. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional information regarding the identification of a key-value pair data object and the key terms, and these elements do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of additional information regarding the identification of a key-value pair data object and the key terms do not apply the exception in a 

Regarding claim 19, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more. 
Step 1 Analysis: Claim 19 is directed to a device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an artificial intelligence based computing device.
The limitation of identifying ... a plurality of documents ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "identifying" in the context of this claim encompasses the user simply visualizing and/or acquiring documents. As part of this mental process, the claim limitation provides additional information regarding the documents. This merely provides more descriptive information about the data.
The limitation of storing each of the plurality of documents ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "storing" in the context of this claim encompasses the user simply keeping a record of the documents. As part of this mental process, the claim limitation provides additional information regarding the storage of documents. This merely provides more descriptive information about the data.

Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – data crawler application, network, second data repository. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a data crawler application, a network, and a second data repository amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Mere instructions to apply an exception using generic computer instructions do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 20, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more. 
Step 1 Analysis: Claim 20 is directed to a device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an artificial intelligence based computing device.
The limitation of identify at least one key term from each of the plurality of documents ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "identifying" in the context of this claim encompasses the user simply searching and finding a term in the documents. As part of this mental process, the claim limitation provides additional information regarding the documents. This merely provides more descriptive information about the data.
The limitation of storing each key term ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "storing" in the context of this claim encompasses the user simply keeping a record of the terms. As part of this mental process, the claim limitation provides additional information regarding the storage of terms. This merely provides more descriptive information about the data.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – natural language processing module, second data repository, dictionary data repository. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a natural language processing computing module, a second data repository, and a dictionary data repository amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Mere instructions to apply an exception using generic computer instructions do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-3, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ganesh et al. (US 2018/0341688 A1 - System and Method for Optimizing Aggregation and Analysis of Data Across Multiple Data Sources, hereinafter referred to as "Ganesh") in view of Wang et al. (US 2020/0042583 A1 – Summary Obtaining Method, Apparatus, and Device, and Computer-Readable Storage Medium, hereinafter referred to as “Wang”) and further in view of Bauman et al. (US 2007/0169063 A1 – Method, Apparatus, and Program Product for Displaying README Text Inside an Application, hereinafter referred to as “Bauman”).

Regarding claim 1 (Currently amended), Ganesh teaches an artificial intelligence based computing system (Ganesh, ¶0012 – teaches artificial intelligence based system; Ganesh, ¶0016 – teaches computing system) comprising: 
a first data repository storing a plurality of electronic documents, each document of the plurality of electronic documents including at least one text data object (Ganesh, ¶0018 – teaches storing digital documents, including text data in a data repository); and 
an expert system computing device (Ganesh, ¶0016 – teaches cognitive computing system; see also Ganesh, FIG. 1) including: a processor (Ganesh, ¶0016 – teaches processor); and 
a non-transitory memory device storing instructions that, when executed by the processor, cause the expert system computing device (Ganesh, ¶0016 – teaches processor executing instructions stored in memory causing the computing system to operate) to: 
receive, via a communication interface (Ganesh, ¶¶0038-0039 – teaches communication channels), a first data object comprising unstructured data identified from the at least one text data object of an electronic document stored in the first data repository (Ganesh, ¶¶0017-0018 – teaches receiving unstructured data from the repository for processing by the data acquisition unit); 
process, by an inference engine module (Ganesh, ¶0019 – data acquisition unit), a first set of rules to identify at least one key-value pair data object from the first data object (Ganesh, ¶0019 – teaches a set of rules to extract key-value information; see also Ganesh, ¶0021); 
process, by ... an inference engine module (Ganesh, ¶0019 – data acquisition unit), a second set of rules to identify at least one free text data object from the first data object (Ganesh, ¶0019 – teaches a set of rules to extract free text; see also Ganesh, ¶0021) ...; 
store, in an on board non-transitory memory, the at least one key-value pair data object and the at least one free text data object (Ganesh, ¶0025 – teaches storing the extracted data in a knowledge base).
While Ganesh teaches process, by an inference engine module, a second set of rules to identify at least one free text data object from the first data object, Ganesh does not explicitly teach that a recurrent neural network is used. Further, Ganesh does not explicitly teach generate a text summary of the first free text data object and at least one key point; train the recurrent neural network based on the generated text summary of the first free text data object and the at least one key point; train the recurrent neural network based on the generated text summary of the first free text data object and the at least one key point; and modify, at runtime, interpreted language code of the instructions, based on feedback comprising the at least one key-value pair data object and the at least one free text data object.

process, by a recurrent neural network of an inference engine module (Wang, ¶0066 – teaches using LSTM [recurrent neural network] classifier), a second set of rules to identify at least one free text data object from the first data object (Wang, ¶¶0061-0066 – teaches identifying text in a document [first data object]) and generate a text summary of the first free text data object and at least one key point (Wang, ¶0069 – teaches identifying a summary sentence [key point] and forming a summary of the document according to the summary sentence); 
train the recurrent neural network (Wang, Fig. 4, ¶¶0031-0059 – teaches training LSTM model) based on the generated text summary of the first free text data object and the at least one key point (Wang, ¶0034 - teaches training using documents whose summary is predetermined  or is automatically learned through deep learning; Wang, ¶¶0052-0057 - teaches training using a const function of labeled results and predicted results and the summary sentences; see also. Wang, ¶¶0031-0059, Fig. 4 - training process).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Ganesh with the teachings of Wang in order to quickly, efficiently and accurately summarize information in a document while retaining the core content in the field of data extraction and analysis (Wang, ¶¶0003-0005 – “With the rapid development of the information age, a large amount of text information has been accumulated in the Internet. However, points of interest of people usually include only a very small part of the information. How to find these points of interest quickly and effectively from massive information is an urgent problem to be resolved. Information searching technology alleviates some pressure caused by this problem. However, thousands of searching results are still far from meeting actual needs of people. Such information searching technology cannot achieve good results when information is overloaded, while an automatic summarization technology can play an auxiliary role to some extent... The purpose of the automatic summarization technology is to 
However, Ganesh in view of Wang does not explicitly teach modify, at runtime, interpreted language code of the instructions, based on feedback comprising the at least one key-value pair data object and the at least one free text data object.
Bauman teaches modify, at runtime, interpreted language code of the instructions (Bauman, ¶0029 – teaches, at runtime, an application changing the appearance or behavior of the controls or application components based on information in a readme file), based on feedback comprising the at least one key-value pair data object (Bauman, ¶0032 – teaches the readme file [feedback] including a control and unique identifier [key value]) and the at least one free text data object (Bauman, ¶¶0039-0043 – teaches the free text object used to modify the code at runtime).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Ganesh in view of Wang with the teachings of Bauman in order to dynamically modify controls based on a data object in the field of data extraction  (Bauman, Abstract – “An application includes functionality for dynamically modifying controls based on readme documentation content after the development of the application is substantially complete. A developer marks up a documentation file to include references to graphical user interface controls. The application generates a registry that stores associations between the documentation content and the affected controls. The application then modifies the properties of the affected controls to alter presentation or at least one behavior of each affected control. When the application creates an instance of an affected control, the control includes the modified presentation or behavior.”).
Regarding claim 2 (Original), Ganesh in view of Wang and further in view of Bauman teaches all of the limitations of the artificial intelligence based computing system of claim 1 as noted above. Ganesh further teaches an imaging device (Ganesh, ¶0040 – teaches a scanning device as an input device) providing a digital image of each of a plurality of text documents (Ganesh, ¶0017 – teaches acquiring digital images of text documents), wherein the imaging device stores each digital image of the plurality of text documents in the first data repository as the plurality of electronic documents (Ganesh, ¶¶0017-0018 – teaches acquiring scanned images of text documents and storing them in the data repository).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Ganesh, Wang and Bauman for the same reasons as disclosed in claim 1 above.

Regarding claim 3 (Currently Amended), Ganesh in view of Wang and further in view of Bauman teaches all of the limitations of the artificial intelligence based computing system of claim 2 as noted above. Ganesh further teaches an optical character recognition (OCR) computing device communicatively coupled to the imaging device (Ganesh, ¶0018 – teaches OCR; see also Ganesh, ¶¶0038-0039 – communication channels), wherein the OCR computing device processes each digital image to extract text data (Ganesh, ¶0018 – teaches using OCR on scanned digital documents and extracts text data) and associates the extracted text data with a corresponding electronic document as the at least one text data object (Ganesh, ¶0018 – teaches using OCR on scanned digital documents and extracts text data).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Ganesh, Wang and Bauman for the same reasons as disclosed in claim 2 above.
Regarding claim 6 (Original), Ganesh in view of Wang and further in view of Bauman teaches all of the limitations of the artificial intelligence based computing system of claim 1 as noted above. Ganesh further teaches wherein the inference engine module (Ganesh, ¶0019 – data acquisition unit) identifies at least one key-value pair data object (Ganesh, ¶0019 – teaches a set of rules to extract key-value information; see also Ganesh, ¶0021) based on a data repository storing key terms associated with a plurality of different business segments (Ganesh, ¶¶0019, 0024 – teaches text extraction based on keyword matching and sematic data stored in a knowledge base for multiple business segments).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Ganesh, Wang and Bauman for the same reasons as disclosed in claim 1 above.

Regarding claim 7 (Currently Amended), Ganesh in view of Wang and further in view of Bauman teaches all of the limitations of the artificial intelligence based computing system of claim 1 as noted above. Ganesh further teaches wherein the inference engine module (Ganesh, ¶0019 – data acquisition unit) identifies at least one key-value pair data object (Ganesh, ¶0019 – teaches a set of rules to extract key-value information; see also Ganesh, ¶0021) based on key term data stored in a dictionary data repository, wherein the key term data are associated with a plurality of different business segments (Ganesh, ¶¶0019, 0024 – teaches text extraction based on keyword matching and sematic data stored in a knowledge base for multiple business segments).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Ganesh, Wang and Bauman for the same reasons as disclosed in claim 1 above.

Regarding claim 8 (Currently Amended), Ganesh in view of Wang and further in view of Bauman teaches all of the limitations of the artificial intelligence based computing system of claim 1 as noted above. Ganesh further teaches wherein the inference engine module (Ganesh, ¶0019 – data acquisition unit) identifies at least one key-value pair data object based on key term data stored in a dictionary data repository (Ganesh, ¶¶0019, 0024 – teaches text extraction based on keyword matching and sematic data stored in a knowledge base for multiple business segments), wherein the key term data are associated with an identified document type corresponding to an analyzed electronic document (Ganesh, ¶0024 – teaches that the key terms are associated with a document type, i.e., annual report).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Ganesh, Wang and Bauman for the same reasons as disclosed in claim 1 above.

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ganesh in view of Wang, further in view of Bauman and further in view of Guzman et al. (US 2018/0024983 A1 – System and Method for Reporting Based on Electronic Documents, hereinafter referred to as “Guzman”).

Regarding claim 4 (Original), Ganesh in view of Wang and further in view of Bauman teaches all of the limitations of the artificial intelligence based computing system of claim 1 as noted above. However, Ganesh in view of Wang and further in view of Bauman does not explicitly teach wherein the first set of rules comprises a fuzzy rule set. 
Guzman teaches wherein the first set of rules comprises a fuzzy rule set (Guzman, ¶0069 – teaches fuzzy rules to cleanse key-value pair data extracted from business documents using external information resources such as dictionaries, calendars, etc. [Because the reference goes beyond a direct copy from the document to the key values pair and finds similar terms in a dictionary to use as the 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Ganesh in view of Wang and further in view of Bauman with the teachings of Guzman in order to develop systems to better manage and validate data extracted from business documents in the field of data extraction and/or organization of business related data (Guzman, ¶0005 – “As businesses increasingly rely on technology to manage data related to operations such as invoice and purchase order data, suitable systems for properly managing and validating data have become crucial to success. Particularly for large businesses, the amount of data utilized daily by businesses can be overwhelming. Accordingly, manual review and validation of such data is impractical, at best. However, disparities between recordkeeping documents can cause significant problems for businesses such as, for example, failure to properly report earnings to tax authorities.”).

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ganesh in view of Wang, further in view of Bauman and further in view of Rahman et al. (Understanding the Logical and Semantic Structure of Large Documents, hereinafter referred to as “Rahman”).

Regarding claim 5 (Original), Ganesh in view of Wang and further in view of Bauman teaches all of the limitations of the artificial intelligence based computing system of claim 1 as noted above. However, Ganesh in view of Wang and further in view of Bauman does not explicitly teach wherein the second set of rules comprises a recurrent neural network rule set.
Rahman teaches wherein the second set of rules comprises a recurrent neural network rule set (Rahman, section 4.2.1 – teaches using RNNs to identify regular text [free text data object] in a large business document [first data object]).
arXiv eprints collection that includes a wide range of metadata for each article, including a table of contents, section labels, section summarizations and more. We hope that this dataset will be a useful resource for the machine learning and NLP communities in information retrieval, content-based question answering and language modeling.”).

Claims 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ganesh in view of Wang, further in view of Bauman and further in view of Peled et al. (US 2009/0063470 A1 - Document Management Using Business Objects, hereinafter referred to as "Peled").

Regarding claim 9 (Currently Amended), Ganesh in view of Wang and further in view of Bauman teaches all of the limitations of the artificial intelligence based computing system of claim 1 as noted 
Peled teaches a data crawler application processed by a data crawler computing device (Peled, ¶0023 – teaches data crawler [application] running on a server [computing device]), the data crawler processing instructions stored in a memory device that, when executed by a processor (Peled, ¶0023 – teaches processor implementing software including the data crawler), cause the data crawler computing device to: 
identify, via a network (Peled, ¶0020 – teaches the network), a plurality of documents associated with different business segments and/or business activities (Peled, ¶0023 – teaches data crawler collecting documents associated with business objects over the network; see also Peled, ¶¶0014-0015 – teaches business objects); and 
store each of the plurality of documents in a second data repository (Peled, ¶0068 – teaches storing the document in a document repository).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Ganesh in view of Wang and further in view of Bauman with the teachings of Peled in order to develop efficient, fast and relevant searches of business related data in the field of data extraction and/or organization of business related data (Peled, ¶0003 – “Organizations, such as business enterprises, typically accumulate vast amounts of data, including both structured data, such as database and spreadsheet records, and unstructured data, in the form of natural language text (also referred to as "free text"). Structured data can be efficiently indexed, addressed and searched using 

Regarding claim 10 (Currently Amended), Ganesh in view of Wang and further in view of Bauman teaches all of the limitations of the artificial intelligence based computing system of claim 1 as noted above. However, Ganesh in view of Wang and further in view of Bauman does not explicitly teach a natural language processing (NLP) computing device processing instructions stored in a memory device that, when executed by a processor, cause the NLP computing device to: identify at least one key term from each of a plurality of documents stored in a second data repository; and store each key term in a dictionary data repository.
Peled teaches a natural language processing (NLP) computing device (Peled, ¶0023 – teaches the server [computing device] implementing a classifier [natural language processor] which builds an index of the documents, for use in subsequent search and update operations, according to occurrences of the business objects in the document text) processing instructions stored in a memory device that, when executed by a processor (Peled, ¶0023 – teaches server [computing device] with processor implementing software), cause the NLP computing device to: 
identify at least one key term from each of a plurality of documents stored in a second data repository (Peled, ¶¶0023-0024 – teaches creating an index of strings in the documents for keyword based searching); and 
store each key term in a dictionary data repository (Peled, ¶¶0023, 0052 – teaches storing the keywords in the business object repository).
.

Claims 11-13, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ganesh et al. (US 2018/0341688 A1 - System and Method for Optimizing Aggregation and Analysis of Data Across Multiple Data Sources, hereinafter referred to as "Ganesh") in view of Bauman et al. (US 2007/0169063 A1 – Method, Apparatus, and Program Product for Displaying README Text Inside an Application, hereinafter referred to as “Bauman”).

Regarding claim 11 (Currently Amended), Ganesh teaches an artificial intelligence based computing device (Ganesh, ¶0012 – teaches artificial intelligence based system; Ganesh, ¶0016 – teaches computing system) comprising: 
a first data repository storing a plurality of electronic documents, each document of the plurality of electronic documents including at least one text data object (Ganesh, ¶0018 – teaches storing digital documents including text data in a data repository); 
a processor (Ganesh, ¶0016 – teaches processor); and 
a non-transitory memory device storing instructions that, when executed by the processor, cause the artificial intelligence based computing device (Ganesh, ¶0016 – teaches processor executing instructions stored in memory causing the computing system to operate) to: 
analyze a first data object comprising unstructured data identified from the at least one text data object of an electronic document stored in the first data repository (Ganesh, ¶¶0017-0018 – teaches receiving unstructured data from the repository for processing by the data acquisition unit); 
identify, by an inference engine module (Ganesh, ¶0019 – data acquisition unit) processing a first set of rules, at least one key-value pair data object from the first data object (Ganesh, ¶0019 – teaches a set of rules to extract key-value information; see also Ganesh, ¶0021); 
identify, by an inference engine module (Ganesh, ¶0019 – data acquisition unit) processing a second set of rules, at least one free text data object from the first data object (Ganesh, ¶0019 – teaches a set of rules to extract free text; see also Ganesh, ¶0021); 
store, in a non-transitory memory device, the at least one key-value pair data object and the at least one free text data object (Ganesh, ¶0025 – teaches storing the extracted data in a knowledge base).
However, Ganesh does not explicitly teach modify, at runtime, interpreted language code of the instructions, based on feedback comprising the at least one key-value pair data object and the at least one free text data object.
modify, at runtime, interpreted language code of the instructions (Bauman, ¶0029 – teaches, at runtime, an application changing the appearance or behavior of the controls or application components based on information in a readme file), based on feedback comprising the at least one key-value pair data object (Bauman, ¶0032 – teaches the readme file [feedback] including a control and unique identifier [key value]) and the at least one free text data object (Bauman, ¶¶0039-0043 – teaches the free text object used to modify the code at runtime).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Ganesh in view of Wang with the teachings of Bauman in order to dynamically modify controls based on a data object in the field of data extraction  (Bauman, Abstract – “An application includes functionality for dynamically modifying controls based on readme documentation content after the development of the application is substantially complete. A developer marks up a documentation file to include references to graphical user interface controls. The application generates a registry that stores associations between the documentation content and the affected controls. The application then modifies the properties of the affected controls to alter presentation or at least one behavior of each affected control. When the application creates an instance of an affected control, the control includes the modified presentation or behavior.”).

Regarding claim 12 (Original), Ganesh in view of Bauman teaches all of the limitations of the artificial intelligence based computing device of claim 11 as noted above. Ganesh further teaches wherein an imaging device (Ganesh, ¶0040 – teaches a scanning device as an input device) provides a digital image of each of a plurality of text documents (Ganesh, ¶0017 – teaches acquiring digital images of text documents) and stores each digital image of the plurality of text documents in the first data repository as the plurality of electronic documents (Ganesh, ¶¶0017-0018 – teaches acquiring scanned images of text documents and storing them in the data repository).


Regarding claim 13 (Currently Amended), Ganesh in view of Bauman teaches all of the limitations of the artificial intelligence based computing device of claim 12 as noted above. Ganesh further teaches wherein an optical character recognition (OCR) computing device (Ganesh, ¶0018 – teaches OCR) processes each digital image to extract text data (Ganesh, ¶0018 – teaches using OCR on scanned digital documents and extracts text data) and associates the extracted text data with a corresponding electronic document as the at least one text data object (Ganesh, ¶0018 – teaches using OCR on scanned digital documents and extracts text data).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Ganesh and Bauman for the same reasons as disclosed in claim 12 above.

Regarding claim 16 (Original), Ganesh in view of Bauman teaches all of the limitations of the artificial intelligence based computing device of claim 11 as noted above. Ganesh further teaches wherein the inference engine module (Ganesh, ¶0019 – data acquisition unit) identifies at least one key-value pair data object (Ganesh, ¶0019 – teaches a set of rules to extract key-value information; see also Ganesh, ¶0021) based on a data repository storing key terms associated with a plurality of different business segments (Ganesh, ¶¶0019, 0024 – teaches text extraction based on keyword matching and sematic data stored in a knowledge base for multiple business segments).


Regarding claim 17 (Currently Amended), Ganesh in view of Bauman teaches all of the limitations of the artificial intelligence based computing device of claim 11 as noted above. Ganesh further teaches wherein the inference engine module (Ganesh, ¶0019 – data acquisition unit) identifies at least one key-value pair data object (Ganesh, ¶0019 – teaches a set of rules to extract key-value information; see also Ganesh, ¶0021) based on key term data stored in a dictionary data repository, wherein the key term data are associated with a plurality of different business segments (Ganesh, ¶¶0019, 0024 – teaches text extraction based on keyword matching and sematic data stored in a knowledge base for multiple business segments).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Ganesh and Bauman for the same reasons as disclosed in claim 11 above.

Regarding claim 18 (Currently Amended), Ganesh in view of Bauman teaches all of the limitations of the artificial intelligence based computing device of claim 11 as noted above. Ganesh further teaches wherein the inference engine module (Ganesh, ¶0019 – data acquisition unit) identifies at least one key-value pair data object (Ganesh, ¶0019 – teaches a set of rules to extract key-value information; see also Ganesh, ¶0021) based on key term data stored in a dictionary data repository (Ganesh, ¶¶0019, 0024 – teaches text extraction based on keyword matching and sematic data stored in a knowledge base for multiple business segments), wherein the key term data are associated with an identified document type corresponding to an analyzed electronic document (Ganesh, ¶0024 – teaches that the key terms are associated with a document type, i.e., annual report).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Ganesh and Bauman for the same reasons as disclosed in claim 11 above.

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ganesh in view of Bauman and further in view of Guzman et al. (US 2018/0024983 A1 – System and Method for Reporting Based on Electronic Documents, hereinafter referred to as “Guzman”).

Regarding claim 14 (Original), Ganesh in view of Bauman teaches all of the limitations of the artificial intelligence based computing device of claim 11 as noted above. However, Ganesh in view of Bauman does not explicitly teach wherein the first set of rules comprises a fuzzy rule set. 
Guzman teaches wherein the first set of rules comprises a fuzzy rule set (Guzman, ¶0069 – teaches fuzzy rules to cleanse key-value pair data extracted from business documents using external information resources such as dictionaries, calendars, etc. [Because the reference goes beyond a direct copy from the document to the key values pair and finds similar terms in a dictionary to use as the value, this is interpreted as a fuzzy rule. This method is similar to the explanation of fuzzy rules in paragraph 41 of the specification]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Ganesh in view of Bauman with the teachings of Guzman in order to develop systems to better manage and validate data extracted from business documents in the field of data extraction and/or organization of business related data (Guzman, ¶0005 – “As businesses increasingly rely on technology to manage data related to operations such as invoice and purchase order .

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ganesh in view of Bauman and further in view of Rahman et al. (Understanding the Logical and Semantic Structure of Large Documents, hereinafter referred to as “Rahman”).

Regarding claim 15 (Original), Ganesh in view of Bauman teaches all of the limitations of the artificial intelligence based computing device of claim 11 as noted above. However, Ganesh in view of Bauman does not explicitly teach wherein the second set of rules comprises a recurrent neural network rule set.
Rahman teaches wherein the second set of rules comprises a recurrent neural network rule set (Rahman, section 4.2.1 – teaches using RNNs to identify regular text [free text data object] in a large business document [first data object]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Ganesh in view of Bauman with the teachings of Rahman in order to develop a system that can analyze large documents to automatically identify and classify sections of the document in the field of data extraction and/or organization of business related data (Rahman, Abstract – “Current language understanding approaches focus on small documents, such as newswire articles, blog posts, product reviews and discussion forum entries. Understanding and extracting information from large documents like legal briefs, proposals, technical manuals and research articles is still a arXiv eprints collection that includes a wide range of metadata for each article, including a table of contents, section labels, section summarizations and more. We hope that this dataset will be a useful resource for the machine learning and NLP communities in information retrieval, content-based question answering and language modeling.”).

Claims 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ganesh in view of Bauman and further in view of Peled et al. (US 2009/0063470 A1 - Document Management Using Business Objects, hereinafter referred to as "Peled").

Regarding claim 19 (Currently Amended), Ganesh in view of Bauman teaches all of the limitations of the artificial intelligence based computing device of claim 11 as noted above. However, Ganesh in view of Bauman does not explicitly teach a data crawler application identifying via a network, a plurality of documents associated with different business segments and/or business activities and storing each of the plurality of documents in a second data repository.
Peled teaches a data crawler application (Peled, ¶0023 – teaches data crawler [application] running on a server [computing device]) identifying via a network (Peled, ¶0020 – teaches the network), a plurality of documents associated with different business segments and/or business activities (Peled, ¶0023 – teaches data crawler collecting documents associated with business objects  and storing each of the plurality of documents in a second data repository (Peled, ¶0068 – teaches storing the document in a document repository).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Ganesh in view of Bauman with the teachings of Peled in order to develop efficient, fast and relevant searches of business related data in the field of data extraction and/or organization of business related data (Peled, ¶0003 – “Organizations, such as business enterprises, typically accumulate vast amounts of data, including both structured data, such as database and spreadsheet records, and unstructured data, in the form of natural language text (also referred to as "free text"). Structured data can be efficiently indexed, addressed and searched using well-known tools, such as structured query language (SQL). Search tools for natural language documents, however, are limited for the most part to keyword-based techniques. As a result, searching a corpus of textual documents for a particular occurrence of a certain data object is frequently inefficient and time-consuming and may miss relevant occurrences of an object of interest, such as a person, company or product.”).

Regarding claim 20 (Currently Amended), Ganesh in view of Bauman teaches all of the limitations of the artificial intelligence based computing device of claim 11 as noted above. However, Ganesh in view of Bauman does not explicitly teach a natural language processing module identifying at least one key term from each of the plurality of documents stored in a second data repository and storing each key term in a dictionary data repository.
Peled teaches a natural language processing module (Peled, ¶0023 – teaches the server [computing device] implementing a classifier [natural language processor] which builds an index of the documents, for use in subsequent search and update operations, according to occurrences of the  identifying at least one key term from each of the plurality of documents stored in a second data repository (Peled, ¶¶0023-0024 – teaches creating an index of strings in the documents for keyword based searching) and storing each key term in a dictionary data repository (Peled, ¶¶0023, 0052 – teaches storing the keywords in the business object repository).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Ganesh in view of Bauman with the teachings of Peled in order to develop efficient, fast and relevant searches of business related data in the field of data extraction and/or organization of business related data (Peled, ¶0003 – “Organizations, such as business enterprises, typically accumulate vast amounts of data, including both structured data, such as database and spreadsheet records, and unstructured data, in the form of natural language text (also referred to as "free text"). Structured data can be efficiently indexed, addressed and searched using well-known tools, such as structured query language (SQL). Search tools for natural language documents, however, are limited for the most part to keyword-based techniques. As a result, searching a corpus of textual documents for a particular occurrence of a certain data object is frequently inefficient and time-consuming and may miss relevant occurrences of an object of interest, such as a person, company or product.”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARSHALL L WERNER/               Examiner, Art Unit 2125            

/BRIAN M SMITH/               Primary Examiner, Art Unit 2122